In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Spitz, J.), entered September 14, 1995, which, upon a fact-finding order of the same court, entered April 20, 1995, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of sexual abuse in the third degree, adjudged him to be a juvenile delinquent and placed him with the Westchester County Department of Social Services for a period of one year. The appeal brings up for review the fact-finding order entered April 20, 1995.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The record amply supports the Family Court’s adjudication of the appellant as a juvenile delinquent, rather than as a person in need of supervision (see, Matter of Judah J., 182 AD2d 621; cf., Matter of Derrick C., 137 Misc 2d 124).
The appellant’s remaining contentions are without merit. Mangano, P. J., Copertino, Florio and McGinity, JJ., concur.